t c memo united_states tax_court arthur a lemann iii and roberta a lemann petitioners v commissioner of internal revenue respondent docket no 12857-02l filed date arthur a lemann iii and roberta a lemann pro sese susan s canavello for respondent memorandum opinion gale judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or respondent has moved unless otherwise noted all section references are to the internal_revenue_code applicable to the periods at issue and all rule references are to the tax_court rules_of_practice and procedure for summary_judgment pursuant to rule respondent's motion is supported by the declaration of daniel j mazaroli the appeals officer who conducted petitioners' sec_6330 hearing and relevant documents from the administrative file petitioners' opposition is supported by the declaration of arthur a lemann iii and an attached exhibit setting forth mr lemann's interests in certain family corporations the only issue before the court is whether respondent abused his discretion in determining to proceed to levy with respect to petitioners' income_tax liabilities for the taxable years and we conclude that no genuine issue as to any material fact exists and that respondent is entitled to summary_judgment in his favor background petitioners are arthur a lemann iii a practicing attorney and his wife roberta a lemann a clerk at the time the petition was filed petitioners resided in new orleans louisiana petitioners do not dispute their underlying tax_liability as of the date the notice_of_levy was issued petitioners' unpaid federal_income_tax liabilities were as follows amount dollar_figure big_number big_number big_number big_number year total on date respondent sent petitioners a letter final notice notice_of_intent_to_levy and notice of your right to a hearing on date petitioners timely filed form request for a collection_due_process_hearing by letter dated date the appeals officer first assigned to conduct the sec_6330 hearing noted that petitioners had previously requested an installment_payment plan and asked that petitioners submit a copy of their prior proposal and updated financial documents petitioners promptly provided copies of their previously submitted installment_agreement proposal to pay dollar_figure per month and their form 433-a collection information statement for individuals petitioners indicated that their financial situation had not changed since the earlier submission their form 433-a indicated that petitioners had net equity in their assets of approximately dollar_figure monthly income of dollar_figure and monthly expenses of dollar_figure while petitioners' form 433-a lists total monthly expenses of dollar_figure the sum of the individual expense items identified therein is dollar_figure the record shows no further activity with respect to the hearing until date when a second appeals officer assigned to conduct the hearing sent a letter requesting that petitioners review and update their previously submitted form 433-a and provide additional documents related to their financial condition petitioners submitted the requested information on date on their revised form 433-a petitioners indicated they had net equity in their assets of approximately dollar_figure up from dollar_figure and monthly gross_income of dollar_figure per month up from dollar_figure petitioners' monthly expenses remained unchanged by letter dated date the appeals officer advised petitioners that their proposed installment_agreement of dollar_figure per month was not acceptable because it would not result in payment of all amounts due within the applicable periods of limitation on collection the letter informed petitioners that an offer-in-compromise might serve as an alternative to the proposed levy and explained that such an approach would require petitioners to make a payment equal to the net realizable equity in their assets which might require borrowing against those assets on date petitioners submitted a form_656 offer_in_compromise in which they offered to make a one-time payment of dollar_figure to compromise their aggregate unpaid tax_liabilities of dollar_figure petitioners checked the doubt as to collectibility box as the basis on which they believed they were entitled to be considered for an offer-in-compromise the appeals officer forwarded the offer-in-compromise to an offer specialist for review by letter dated date the offer specialist informed petitioners that an acceptable offer amount would consist of both equity in assets and some portion of future income available to pay taxes ie gross_income less necessary living_expenses the offer specialist further advised that her preliminary calculations showed a reasonable collection potential significantly higher than the offer petitioners had made the offer specialist's administrative file notes of the same day indicate that she had preliminarily computed petitioners' future income as dollar_figure per month for months or dollar_figure the offer specialist's notes record that on date she discussed with mr lemann the monthly credit card expense of dollar_figure reported by him on the revised form 433-a and advised him that this expense was not allowable in computing future income on date the offer specialist sent mr lemann her preliminary income and expense computations in which she noted that for purposes of evaluating petitioners' offer-in- compromise petitioners' future income was dollar_figure for months or dollar_figure in a letter to her dated date mr lemann responded it seems to me that the future income calculation overlooks two important facts i am now years of age and may very well not have more years of productivity converting that future income potential into a dollar_figure lump sum is impossible given my financial circumstances the offer specialist's notes record that she received this letter on date and that on date she discussed with mr lemann the special circumstances that would give rise to a departure from the standard computation of future income and gave examples the offer specialist's notes further record that mr lemann did not provide her with any information that constituted special circumstances on date the offer specialist forwarded her final computations of petitioners' reasonable collection potential to the appeals officer in computing petitioners' net realizable equity in assets the specialist accepted petitioners' dollar_figure estimate of the value of their residence as reported on their under internal_revenue_manual irm guidelines for purposes of evaluating cash offers-in-compromise such as petitioners' future income for months is considered whereas future income for months is generally used when deferred payment offers-in-compromise which may include both a lump-sum payment and an installment_agreement are evaluated irm sec_5 date revised form 433-a the offer specialist reduced that amount to a quick sale value4 of dollar_figure which she offset with petitioners' reported dollar_figure of indebtedness encumbering the residence yielding net realizable equity of dollar_figure similarly the offer specialist accepted petitioners' dollar_figure estimate of the value of their two automobiles and discounted it to a dollar_figure quick sale value overall the offer specialist's final computation of petitioners' net realizable equity was dollar_figure with respect to future income the offer specialist adjusted petitioners' reported monthly gross_income and necessary living_expenses as follows she increased reported monthly wages by dollar_figure to reflect the amounts included on petitioners' forms w-2 wage and tax statement for and added monthly dividend income of dollar_figure to reflect dividend income reported on petitioners' joint federal_income_tax return thus petitioners' gross monthly income was increased from dollar_figure to dollar_figure regarding monthly necessary living_expenses the offer specialist followed internal_revenue_manual irm guidelines and reduced petitioners' reported monthly transportation_expenses from dollar_figure to dollar_figure and disallowed petitioners' claimed dollar_figure monthly expense for credit cards she also increased quick sale value is defined as the estimate of the price a seller could get for an asset in a situation where financial pressures motivate a sale in a short time usually days or less irm sec_5 date petitioners' reported monthly expense for housing and utilities by dollar_figure the net effect of the offer specialist's adjustments to petitioners' monthly necessary living_expenses was to reduce them from dollar_figure to dollar_figure overall the offer specialist determined that petitioners had dollar_figure in monthly future income available to pay off their tax_liabilities as compared to petitioners' reported figure of dollar_figure the offer specialist further determined that petitioners could pay this amount for months resulting in aggregate payments out of future income of dollar_figure the foregoing calculations produced a reasonable collection potential of dollar_figure ie dollar_figure in net realizable equity plus dollar_figure in future income in her final report the offer specialist noted that petitioners also had some interests in family corporations interest_in_real_property referred to as the b lemann building and possibly life_insurance she did not assign any value to these assets or rely upon them in determining petitioners' reasonable collection potential the offer specialist concluded that petitioners had failed to demonstrate any special circumstances that would justify calculating their reasonable collection potential outside the prescribed guidelines because the reasonable collection potential of the offer specialist also noted that petitioners had previously entered into an installment_agreement on which they had defaulted dollar_figure exceeded petitioners' outstanding tax_liabilities the offer specialist recommended that petitioners' offer-in- compromise of dollar_figure be rejected the appeals officer accepted the offer specialist's recommendations on date the appeals officer sent petitioners a letter explaining that their dollar_figure offer-in- compromise would not be accepted because review indicated the entire outstanding balance of their tax_liabilities could be collected over time the letter explained that in such circumstances an installment_agreement was the available collection alternative based on the offer specialist's calculations the appeals officer proposed that petitioners make an initial lump-sum payment of dollar_figure and monthly payments of dollar_figure commencing date the letter further advised petitioners that because their case had been under consideration since and an installment_agreement had been determined to be the available alternative to a levy their failure to accept the terms of the the appeals officer's case memorandum indicates that he disregarded the dollar_figure equity in petitioners' automobiles postulated by the offer specialist concluding that their net realizable equity consisted only of the dollar_figure equity in their residence as found by the offer specialist the offer specialist had computed petitioners' monthly future income as dollar_figure while the record does not disclose the basis on which the appeals officer increased this figure to dollar_figure for purposes of the installment_agreement he proposed we conclude that the difference is immaterial proposed installment_agreement by date would result in the issuance of a determination_letter sustaining the proposed levy on date mr lemann sent a letter to the appeals officer acknowledging and rejecting the proposed installment_agreement the letter read i simply cannot afford the payments you propose the letter offered no further collection alternatives to the levy on date a notice_of_determination was issued to petitioners which determined that the proposed levy was appropriate the determination concluded that all requirements of applicable law and administrative procedures had been met that petitioners' proposed collection alternative of monthly installment payments of dollar_figure was not acceptable because it would not result in full payment of the outstanding tax_liabilities within the applicable periods of limitation on collection that petitioners' dollar_figure offer-in-compromise based on doubt as to collectibility was unacceptable given that their net equity in assets and future income were sufficient to pay their outstanding tax_liabilities in full and that in light of petitioners' refusal to accept the installment_agreement the appeals officer's case memorandum indicates that he like the offer specialist reached his conclusions regarding petitioners' ability to pay without relying on petitioners' interests in any family corporations or in the b lemann building proposed by the appeals officer that would have resulted in full payment of their outstanding liabilities the levy was an appropriate balance between the need for efficient collection_of_taxes and petitioners' legitimate concern that the collection action be no more intrusive than necessary petitioners timely sought review in this court pursuant to sec_6330 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that no genuine issue of material fact exists and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 sec_6331 authorizes the secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send written notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send a written notice to the taxpayer of his right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the commissioner's office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collection actions or offers of collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 the taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally in reviewing the appeals officer's determination for abuse_of_discretion we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 the issues raised by petitioners with the appeals officer and herein concern only collection alternatives petitioners contend that respondent arbitrarily refused to accept their proposed installment_agreement and subsequent offer-in- compromise opting instead to proceed with a levy they contend that they could not agree to the appeals officer's proposed installment_agreement because they lacked the financial resources and borrowing capacity to fulfill the terms of that agreement moreover they contend that the formula used by respondent to determine the acceptable amount of an installment_agreement or an acceptable offer-in-compromise failed to account adequately for petitioners' age earning capacity and poor financial circumstances finally they assert that respondent's determination to proceed with a levy does not balance the need for efficient collection with their legitimate concern that the collection action be no more intrusive than necessary see sec_6330 and accordingly is arbitrary and capricious as petitioners have not challenged the validity of the underlying tax_liability we review respondent's determination to proceed with collection for abuse_of_discretion jones v in the petition petitioners also assert that respondent's actions were unduly punitive in violation of petitioners' eighth amendment rights they do not mention this claim in their opposition to respondent's motion for summary_judgment and we deem it abandoned see 100_tc_367 96_tc_226 91_tc_524 ndollar_figure in any event petitioners have not cited and we are unaware of any authority suggesting that where a taxpayer concedes that unpaid taxes are due the commissioner's decision to collect those taxes by means of his power to levy may violate the eighth amendment commissioner 338_f3d_463 5th cir 114_tc_604 goza v commissioner supra petitioners' proposed installment_agreement the appeals officer rejected petitioners' initial proposal to pay dollar_figure per month to satisfy the liabilities at issue on the grounds that such an installment_agreement would not result in satisfaction of the liabilities within the applicable periods of limitation on collection sec_6159 gives the secretary discretionary authority to enter into installment agreements to satisfy tax_liabilities where he determines that it will facilitate collection under the statute and regulations applicable in generally only installment agreements that allowed a taxpayer to fully satisfy a tax_liability before expiration of the applicable_period of limitation on collection were authorizeddollar_figure see sec_6159 sec_301_6159-1 proced admin regs petitioners' proposal to pay dollar_figure per month was insufficient to satisfy their outstanding tax_liabilities in full before the collection_period expiration dates the latest of which was july dollar_figure accordingly it cannot be said that sec_6159 was amended by the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1600 to authorize the secretary to enter into installment agreements that do not fully satisfy a tax_liability effective for agreements entered into on or after date this proposition is self-evident petitioners' continued the appeals officer's rejection of petitioners' proposed installment_agreement was an abuse_of_discretion petitioners' offer-in-compromise the appeals officer also rejected petitioners' second proposed collection alternative their dollar_figure offer-in- compromise in doing so the appeals officer essentially adopted the recommendation of the offer specialist that petitioners did not qualify for an offer-in-compromise based on doubt as to collectibility because they were capable of paying the entire amount of the outstanding liabilities by making an initial payment of dollar_figure and monthly installments of dollar_figure thereafter for months continued outstanding liabilities when the notice_of_intent_to_levy was issued on date totaled dollar_figure the aggregate payments under a dollar_figure per month installment_plan running through date the expiration date of the latest period of limitations would have fallen substantially short of that figure whether measured from the time when the appeals officer preliminarily rejected it in date dollar_figure or finally rejected it in the notice_of_determination in date dollar_figure sec_6502 allows the taxpayer and the commissioner to extend the period for collection in connection with entering into an installment_agreement the commissioner's policy generally limits such extensions to no more than years beyond the original expiration of the limitations_period irm sec_5 date while there is no evidence that the appeals officer considered such an extension this issue is immaterial as an addition of years to the applicable periods of limitation would still not have resulted in full satisfaction of petitioners' liabilities ie dollar_figure per month for an additional months would amount to another dollar_figure which when added to the dollar_figure petitioners would pay before the expiration date would still be less than petitioners' total unpaid tax_liabilities sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws and requires him to prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute sec_7122 c these guidelines must include published schedules of national and local allowances designed to ensure that taxpayers entering into a compromise will have adequate means to provide for basic living_expenses and must also provide for a determination based on the facts and circumstances of each taxpayer that use of the published schedules will not result in the taxpayer's lacking adequate means to provide for basic living_expenses sec_7122 the contemplated guidelines and schedules have been published see sec_301_7122-1t b ii temporary proced admin regs fed reg date irm exh and -5 date irm exh and -11 date under this administrative guidance the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer's reasonable collection potential cf 125_tc_301 a taxpayer's reasonable collection potential is determined in part using published guidelines for certain national and local allowances for basic living_expenses and essentially treating income and assets in excess of those needed for basic living_expenses as available to satisfy federal_income_tax liabilities the foregoing formulaic approach is disregarded however upon a showing by the taxpayer of special circumstances including but not limited to advanced age poor health history of unemployment disability dependents with special needs or medical catastrophe that may cause an offer to be accepted notwithstanding that it is for less than the taxpayer's reasonable collection potential sec_301 c proced admin regs irm sec_5 date date a taxpayer's reasonable collection potential is calculated by determining then adding together the taxpayer's net realizable equity ie quick sale value less amounts owed to secured lien holders with priority over federal tax_liens and his future income ie the amount collectible from the taxpayer's expected future gross_income after allowing for necessary living_expenses irm sec_5 date here the offer specialist followed published guidelines in computing petitioners' net realizable equity the net realizable equity from their residence was computed by accepting petitioners' estimate of value dollar_figure reducing it to a quick sale value of dollar_figure as prescribed by irm sec_5 date and offsetting that figure by their claimed mortgage indebtedness of dollar_figure the resulting dollar_figure figure was less than the dollar_figure of equity in the residence reported by petitioners similarly the offer specialist accepted petitioners' estimate of their equity in their automobiles dollar_figure and reduced it to quick sale value dollar_figure resulting in total net realizable equity of dollar_figure in accepting the offer specialist's recommendations the appeals officer made a further concession to petitioners by disregarding the equity in their automobiles to conclude that their net realizable equity equaled dollar_figure the offer specialist likewise followed published guidelines in computing petitioners' future income following standard procedure she increased the monthly income petitioners reported on their form 433-a by dollar_figure to conform with their forms w-2 and dividend income reported on their federal_income_tax return see irm sec_5 date she made adjustments to the expenses claimed by petitioners on the form 433-a in accordance with the applicable procedures contained in the irmdollar_figure those procedures allow taxpayers the lesser_of the the irm sets forth procedures for evaluating both proposed installment agreements and offers-in-compromise see irm sec_5 date those procedures contain guidelines for allowable necessary and conditional expenses necessary expenses are those that provide for the health and welfare of the taxpayer and his or her family and for the production_of_income these expenses must be reasonable in amount and are generally based on national or local standards necessary expenses include such things as food housekeeping supplies clothing personal care expenses and services based on continued local standard or the amount actually paid for transportation expense irm exh date on that basis the specialist reduced petitioners' claimed monthly expense of dollar_figure for transportation to the local standard of dollar_figure likewise conditional expenses like credit card debt ie expenses charged to a credit card that were not for basic living_expenses are not allowable where the tax_liability would not be paid within years irm sec_5 date on that basis the offer specialist disregarded petitioners' claimed monthly credit card expense of dollar_figure the foregoing calculations of the offer specialist produced monthly future income of dollar_figure which the offer specialist estimated petitioners could pay for months ie until continued national standards housing utilities and transportation based on local standards and other expenses like health care other expenses so-called conditional expenses are allowable only if the tax_liability including projected accruals can be fully paid within five years credit card payments and repayments on other unsecured debts are examples of conditional expenses see eg schulman v commissioner tcmemo_2002_129 n as noted in our findings the offer specialist increased petitioners' claimed monthly expense for housing and utilities by dollar_figure the basis on which the offer specialist made this adjustment is not clear from the record in any event it constitutes a concession by respondent minimum payments on unsecured debts like credit cards are allowed if a taxpayer substantiates and justifies the expense as necessary for either the health and welfare of the taxpayer and or his or her family or for the production_of_income irm sec_5 date petitioners do not allege that their credit card expense was incurred for either of these reasons expiration of the latest period of limitation on collection applicable to petitioners' unpaid tax_liabilities the offer specialist therefore concluded that petitioners had a reasonable collection potential of dollar_figure consisting of net realizable equity of dollar_figure and future income of dollar_figure dollar_figure per month for months the offer specialist's notes indicate that she considered mr lemann's claim that he was and might not work more years and noting that he had identified no health or other reasons why he would become unemployed concluded that there were no special circumstances that would warrant a departure from the irm guidelines in determining petitioners' reasonable collection potential as required under sec_7122 see sec_301_7122-1 proced admin regs irm sec_5 date date petitioners' arguments with respect to the net realizable equity found by the offer specialist petitioners make averments in the petition to the effect that they were unable to borrow and were undercreditworthy we assume for purposes of the pending motion that they made a similar claim in connection with the sec_6330 hearing including a claim that they were unable to borrow against the equity in their residence which equity constitutes the net realizable equity found by the appeals officer given that petitioners had previously offered to make a lump-sum payment of dollar_figure to satisfy their tax_liabilities we do not believe it was an abuse_of_discretion for the appeals officer to disregard this claim in concluding that they had net realizable equity of dollar_figure we also find no abuse_of_discretion in the appeals officer's acceptance of the offer specialist's computation of future income the offer specialist's increase in monthly income as reported by petitioners followed guidelines given petitioners' forms w-2 and federal_income_tax return for her decreases in reported monthly expenses likewise conformed to respondent's published guidelines petitioners offer no specific dispute with these adjustments instead mr lemann wrote in connection with the hearing that i am now years of age and may very well not have more years of productivity and that the future income calculated by the offer specialist was impossible given my financial circumstances similarly the petition avers that application of the formula used by the commissioner to determine the acceptable amount of an installment_agreement or offer_in_compromise failed to adequately take into account petitioners' age earning capacity and poor financial circumstances we interpret petitioners' statements as claims that the appeals officer's determination failed to take into account their special circumstances as required by sec_7122 and irm sec_5 date and date we disagree because we are satisfied that petitioners have not identified any condition sufficient to constitute special circumstances as contemplated by the regulations and irm guidelines the offer specialist's case notes record that petitioners did not identify special circumstances even after she explained the concept and solicited them being age is not a special circumstance under the guidelines which refer to being elderly as a potential special circumstance see irm sec_5 date beyond the statements noted above petitioners have not identified any facts in their petition or in their opposition to the motion for summary_judgment that might constitute special circumstances such as poor health disability advanced age or dependents with special needs we accordingly do not believe it was an abuse_of_discretion for the appeals officer to conclude that no special circumstances existed stated differently the appeals officer's use of the premise that mr lemann would be able to work until the traditional retirement age of and generate approximately the same income over that period was not arbitrary or unreasonable in these circumstances the appeals officer's decision to adhere to the guidelines was therefore not an abuse_of_discretion generally where an appeals officer has followed respondent's guidelines to ascertain a taxpayer's reasonable collection potential and rejected the taxpayer's collection alternative on that basis we have found no abuse_of_discretion see schulman v commissioner tcmemo_2002_129 see also etkin v commissioner tcmemo_2005_245 schenkel v commissioner tcmemo_2003_37 balancing efficient collection and intrusiveness petitioners also argue that the appeals officer failed to balance the need for efficient collection_of_taxes with petitioners' legitimate concern that any collection action be no more intrusive than necessary as required under sec_6330 we disagree in the case of installment agreements and offers-in-compromise respondent has established relatively detailed guidelines for his employees to follow in considering these collection alternatives the appeals officer and offer specialist did so in this case indeed the undisputed record indicates that both conducted extensive discussions with mr lemann offered suggestions regarding how petitioners might avoid levy and solicited evidence of any special circumstances the two collection alternatives petitioners offered fell substantially short of their ability to pay as determined under respondent's prescribed guidelines upon learning this petitioners offered no others their delinquent tax_liabilities are likewise substantial and they have previously defaulted on an installment_agreement we are satisfied that the appeals officer struck the appropriate balance especially given the abuse_of_discretion standard under which his actions are to be reviewed genuine issues of material fact finally petitioners oppose respondent's motion for summary_judgment on the grounds that genuine issues of material fact remain in this case the alleged issues are petitioners did not fail to provide evidence in support of their financial statement petitioners do not own a partial interest in the lehman building petitioners' interest in certain family corporations has no market or collateral value and petitioners do not have excess income of dollar_figure per month regarding any failure of petitioners to provide evidence in support of their financial statement we see no genuine issue here the offer specialist did not modify any of the income or expense items reported by petitioners on their form 433-a for lack of substantiation her adjustments to income were based on petitioners' federal_income_tax return her adjustments to reported expenses were dictated by respondent's published guidelines regarding any interest petitioners held in the lehman building b lemann building or family corporations both the offer specialist's analysis and the appeals officer's determination make clear that neither the value of the b lemann building nor any family_corporation was relied upon in calculating petitioners' reasonable collection potential these issues are therefore not material even if disputed regarding the issue of whether petitioners have monthly excess income of dollar_figure petitioners' claim that this is a disputed issue of fact merely restates their challenge to the analysis and conclusions reached by the offer specialist and appeals officer concerning their future income which we have fully considered and addressed above conclusion we note that we are not called upon to decide in this case what would have been an acceptable offer-in-compromise or installment_agreement rather we must decide whether the appeals officer's rejection of the collection alternatives offered by petitioners was an abuse_of_discretion see 124_tc_165 fowler v commissioner tcmemo_2004_163 as noted the only collection alternatives offered by petitioners were substantially below their reasonable collection potential as estimated under respondent's published guidelines accordingly we hold that it was not an abuse_of_discretion to reject them that there are no genuine issues of material fact that would preclude summary_judgment and that respondent is entitled to a decision in his favor that he may proceed with the proposed collection by levy we shall therefore grant respondent's motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
